489 S.W.2d 593 (1973)
Bill CASE, Appellant,
v.
The STATE of Texas, Appellee.
No. 45765.
Court of Criminal Appeals of Texas.
January 24, 1973.
David H. Berg, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough and I. D. McMasters, Asst. Dist. Attys., Houston, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
ODOM, Judge.
This appeal is from a conviction for insult to the flag of the United States under Article 152, Vernon's Ann.P.C.; punishment was assessed by the court at two years, probated. (See also companion cases, Van Slyke v. State, Tex.Cr.App., 489 S.W.2d 590, and Holland v. State, Tex.Cr.App., 489 S.W.2d 594, this day decided.)
The facts in this case show the same as those set out in Van Slyke v. State, supra. Appellant, in writing, stipulated that the testimony of witness Sidney James Drouilhet, in Van Slyke, constitutes the evidence of the state's case in this cause. Those *594 facts will not be repeated herein except that additionally, the evidence shows that appellant was nude on the occasion in question except that he had the flag wrapped around his body.
The first four grounds of error challenge the constitutionality of Article 152, V.A.P.C. Reference is made to Van Slyke v. State, supra; Delorme v. State, Tex.Cr. App., 488 S.W.2d 808; and Deeds v. State, Tex.Cr.App., 474 S.W.2d 718, for disposition of these four grounds of error.
By grounds of error five and six, appellant challenges the sufficiency of the evidence. We hold that the evidence is clearly sufficient to support the judgment.
There being no reversible error, the judgment is affirmed.